
	
		I
		112th CONGRESS
		1st Session
		H. R. 2184
		IN THE HOUSE OF REPRESENTATIVES
		
			June 15, 2011
			Mr. Coffman of
			 Colorado introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources, and in addition to the Committee on
			 Science, Space, and
			 Technology, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To establish the Rare Earth Policy Task Force, to direct
		  the Secretary of the Interior to develop a plan to ensure the long-term supply
		  of rare earth materials, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Rare Earth Policy Task Force and
			 Materials Act.
		2.FindingsCongress makes the following
			 findings:
			(1)Significant
			 quantities of rare earths are used in the production of clean energy
			 technologies, including advanced automotive propulsion batteries, electric
			 motors, high-efficiency light bulbs, solar panels, and wind turbines. These
			 technologies are used to advance the United States energy policy of reducing
			 dependence on foreign oil and decreasing greenhouse gas emissions through
			 expansion of cleaner sources of energy.
			(2)Many modern defense technologies such as
			 radar and sonar systems, precision-guided weapons, cruise missiles, and lasers
			 cannot be built, as designed and specified, without the use of rare earths and
			 materials produced from them.
			(3)Rare earths also
			 provide core functionality to a variety of high technology applications in
			 computing, pollution abatement, power generation, water treatment, oil
			 refining, metal alloying, communications, health care, agriculture, and other
			 sectors.
			(4)Though at least 40
			 percent of the world’s rare earth reserves are located within the United States
			 and its ally nations, our country now depends upon imports for nearly 100
			 percent of its rare earth needs.
			3.Actions to
			 promote rare earth development
			(a)In
			 general
				(1)EstablishmentThere
			 is established within the Department of the Interior a task force to be known
			 as the Rare Earth Policy Task Force (referred to in this section
			 as the Task Force), which shall report to the President through
			 the Secretary of the Interior.
				(2)CompositionThe
			 Task Force shall be composed of the following:
					(A)The Secretary of
			 the Interior (or a designee of such Secretary), who shall serve as chair of the
			 Task Force.
					(B)The Secretary of
			 Energy (or a designee of such Secretary).
					(C)The Secretary of
			 Agriculture (or a designee of such Secretary).
					(D)The Secretary of
			 Defense (or a designee of such Secretary).
					(E)The Secretary of
			 Commerce (or a designee of such Secretary).
					(F)The Secretary of
			 State (or a designee of such Secretary).
					(G)The Director of
			 the Office of Management and Budget (or a designee of the Director).
					(H)The Chairman of
			 the Council on Environmental Quality (or a designee of the Chairman).
					(I)Such other members
			 as the Secretary of the Interior considers appropriate.
					(b)DutiesThe
			 Task Force shall assist Federal agencies in reviewing laws (including
			 regulations) and policies that discourage investment in, exploration for, and
			 development of domestic rare earths pursuant to Federal Land Policy and
			 Management Act of 1976, the Act of June 4, 1897, the National Forest Management
			 Act of 1976, and any other applicable statutory authorities related to domestic
			 mining operations.
			(c)Annual
			 reportsAt least once each year, the Task Force shall submit to
			 the President, the Committee on Energy and Natural Resources of the Senate, the
			 Committee on Energy and Commerce of the House of Representatives, and the
			 Committee on Natural Resources of the House of Representatives a report that
			 identifies the substantive and procedural requirements of Federal, State,
			 tribal, and local laws (including regulations) and Executive orders that are
			 inconsistent with, duplicative of, or structured so as to restrict effective
			 implementation of projects that will increase investment in, exploration for,
			 and development of domestic rare earths.
			(d)TerminationThe
			 Task Force shall terminate 10 years after the date of the enactment of this
			 Act.
			4.Rare earth
			 materials program plan
			(a)Plan
				(1)In
			 generalWithin 180 days after the date of enactment of this Act
			 and biennially thereafter, the Secretary of the Interior shall prepare and
			 submit to the appropriate congressional committees a plan for research,
			 development, demonstration, and commercial application to ensure the long-term,
			 secure, and sustainable supply of rare earth materials sufficient to satisfy
			 the national security, economic well-being, and industrial production needs of
			 the United States.
				(2)Specific
			 requirementsThe plan shall include a description of—
					(A)the research and
			 development activities to be carried out under the plan during the subsequent 2
			 years;
					(B)the expected
			 contributions of those activities to the creation of innovative methods and
			 technologies for the efficient and sustainable provision of rare earth
			 materials to the domestic economy; and
					(C)how the plan will
			 promote the broadest possible participation in those activities by academic,
			 industrial, and other contributors.
					(3)ConsultationIn
			 preparing each plan under paragraph (1), the Secretary of the Interior shall
			 consult with appropriate representatives of industry, institutions of higher
			 education, Department of Energy national laboratories, professional and
			 technical societies, and other entities, as determined by the Secretary.
				(b)ActivitiesThe
			 plan shall support activities to—
				(1)better
			 characterize and quantify virgin stocks of rare earth materials using
			 theoretical geochemical research;
				(2)explore, discover,
			 and recover rare earth materials using advanced science and technology;
				(3)improve methods
			 for the extraction, processing, use, recovery, and recycling of rare earth
			 materials;
				(4)improve the
			 understanding of the performance, processing, and adaptability in engineering
			 designs of rare earth materials;
				(5)identify and test
			 alternative materials that can be substituted for rare earth materials in
			 particular applications;
				(6)engineer and test
			 applications that—
					(A)use recycled rare
			 earth materials;
					(B)use alternative
			 materials; or
					(C)seek to minimize
			 rare earth materials content;
					(7)collect,
			 catalogue, archive, and disseminate information on rare earth materials,
			 including scientific and technical data generated by the research and
			 development activities supported under the plan, and assist scientists and
			 engineers in making the fullest possible use of the data holdings; and
				(8)facilitate
			 information sharing and collaboration among program participants and
			 stakeholders.
				(c)Improved
			 processes and technologiesTo the maximum extent practicable, the
			 Secretary of the Interior shall support new or significantly improved processes
			 and technologies as compared to those currently in use in the rare earth
			 materials industry.
			(d)Expanding
			 participationThe Secretary of the Interior shall
			 encourage—
				(1)multidisciplinary
			 collaborations among participants in activities under the plan; and
				(2)extensive
			 opportunities for students at institutions of higher education, including
			 institutions listed under section 371(a) of the Higher Education Act of 1965
			 (20 U.S.C. 1067q(a)).
				(e)ConsistencyThe
			 plan shall be consistent with the policies and programs in the National
			 Materials and Minerals Policy, Research and Development Act of 1980 (30 U.S.C.
			 1601 et seq.).
			(f)International
			 collaborationIn carrying out activities under the plan, the
			 Secretary of the Interior may collaborate, to the extent practicable, on
			 activities of mutual interest with the relevant agencies of foreign countries
			 with interests relating to rare earth materials.
			
